DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2020 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/26/2020, with respect to the claim rejections under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b)  have been fully considered and upon review of claim amendments the rejections made of record in the previous office action has been overcome because the relevant claim language has been removed/amended in the  applicant’s current claim set. Therefore, the rejections have been withdrawn. 

Applicant’s arguments, filed 06/26/2020, with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered and upon review of claim amendments the rejections made of record in the previous office action has been overcome. Therefore, the rejections have been withdrawn.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was by Saad K. Hassan (Reg. No. 70,223) on March 3, 2020.

Replace claims 1, 3, 4-10, and 12-20  with the following:
1.	(Previously Presented) A computer-implemented method comprising:
initializing a set of parameter vectors for a neural network;
determining behavior characterizations for the set of parameter vectors; 
storing the determined behavior characterizations in an archive;
selecting a parameter vector from the set of parameter vectors;
generating a plurality of copies of the selected parameter vector;
generating a plurality of modified parameter vectors by perturbing each copy of the copies of the selected parameter vector with a different perturbation seed of a plurality of perturbation seeds;
determining, for each respective one of the plurality of the modified parameter vectors, a respective measure of novelty by:
 selecting k-nearest neighbors of the behavior characterization associated with the respective modified parameter vector; and 
computing the average distance between the behavior characterization of the respective modified parameter vector and the selected k-nearest neighbors; 

selecting, based on the determined probabilities, a modified parameter vector of the plurality of modified parameter vectors as a new selected parameter vector;
performing an update to the new selected parameter vector by computing a gradient of expected novelty with respect to the new selected parameter vector, resulting in an updated parameter vector;
determining behavior characterization of the updated parameter vector; and
storing the behavior characterization of the updated parameter vector in the archive.
2.	(Canceled) 
3.	(Original) The computer-implemented method of claim 1, wherein determining, for each respective one of the plurality of modified parameter vectors, a respective measure of novelty comprises, for a respective modified parameter vector of the plurality of modified parameter vectors:
extracting a parameter of the respective modified parameter vector;
comparing the parameter to each corresponding parameter of each parameter vector of the set of parameter vectors; 
determining a degree to which the parameter corresponds to each corresponding parameter; and
determining the respective measure of novelty based on the degree to which the parameter corresponds to each corresponding parameter.

5.	(Currently Amended) The computer-implemented method of claim 1, further comprising:
determining, for each respective one of the plurality of modified parameter vectors, a respective measure of fitness, wherein determining the selected parameter vector is further based on each respective measure of fitness for each respective one of the plurality of modified parameter vectors.
6.	(Original) The computer-implemented method of claim 5, wherein determining, for each respective one of the plurality of modified parameter vectors, a respective measure of fitness comprises, for a respective modified parameter vector of the plurality of modified parameter vectors:
executing the neural network corresponding to the modified parameter vector;
determining a result value based on the output of executing the neural network; and
determining a measure of reward based on a comparison of the result value to a target result value.
7.	(Currently Amended) The computer-implemented method of claim 5, wherein determining the selected parameter vector comprises:
applying a first weighting to each respective one of the plurality of modified parameter vectors based on the respective measure of fitness, and applying a second weighting to each respective one of the plurality of modified parameter vectors based on the respective measure of novelty; and
determining the selected parameter vector based on the applied weightings. 

receiving sensor data from one or more sensors, wherein the set of parameter vectors is derived from the sensor data; and
performing an action based on output of the neural network, wherein the output comprises the behavior characteristics of the new parameter vector.
9.	(Original) The computer-implemented method of claim 1, wherein generating the plurality of modified parameter vectors comprises:
transmitting each respective copy of the plurality of copies of the parameter vector to a different respective worker system of a plurality of worker systems, wherein each respective worker system of the plurality of worker systems generates each modified parameter vector of the plurality of modified parameter vectors.
10.	(Previously Presented) A non-transitory computer-readable storage medium storing executable computer program code that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
initializing a set of parameter vectors for a neural network;
determining behavior characterizations for the set of parameter vectors; 
storing the determined behavior characterizations in an archive;
selecting a parameter vector from the set of parameter vectors 
generating a plurality of copies of the selected parameter vector;
generating a plurality of modified parameter vectors by perturbing each copy of the copies of the selected parameter vector with a different perturbation seed of a plurality of perturbation seeds;

 selecting k-nearest neighbors of the behavior characterization associated with the respective modified parameter vector; and 
computing the average distance between the behavior characterization of the respective modified parameter vector and the selected k-nearest neighbors; 
determining, for each respective one of the plurality of the modified parameter vectors, a probability by computing each respective one of the plurality of the modified parameter vector’s novelty normalized by the sum of novelty across the plurality of the modified parameter vectors; 
selecting, based on the determined probabilities, a modified parameter vector of the plurality of modified parameter vectors a new selected parameter vector;
performing an update to the new selected parameter vector by computing a gradient of expected novelty with respect to the new selected parameter vector, resulting in an updated parameter vector;
determining behavior characterization of the updated parameter vector; and
storing the behavior characterization of the updated parameter vector in the archive.
11.	(Canceled) 
12.	(Original) The non-transitory computer-readable storage medium of claim 10, wherein determining, for each respective one of the plurality of modified parameter vectors, a respective measure of novelty comprises, for a respective modified parameter vector of the plurality of modified parameter vectors:
extracting a parameter of the respective modified parameter vector;

determining a degree to which the parameter corresponds to each corresponding parameter; and
determining the respective measure of novelty based on the degree to which the parameter corresponds to each corresponding parameter.
13.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the respective measure of novelty has an inverse correlation to the degree to which the parameter corresponds to each corresponding parameter. 
14.	(Currently Amended) The non-transitory computer-readable storage medium of 10, wherein the program code, when executed by the one or more processors, further causes the one or more processors to perform operations comprising:
determining, for each respective one of the plurality of modified parameter vectors, a respective measure of fitness, wherein determining the selected parameter vector is further based on each respective measure of fitness for each respective one of the plurality of modified parameter vectors.
15.	(Original) The non-transitory computer-readable storage medium of claim 14, wherein determining, for each respective one of the plurality of modified parameter vectors, a respective measure of fitness comprises, for a respective modified parameter vector of the plurality of modified parameter vectors:
executing the neural network corresponding to the modified parameter vector;
determining a result value based on the output of executing the neural network; and

16.	(Currently Amended) The non-transitory computer-readable storage medium of claim 14, wherein determining the selected parameter vector comprises:
applying a first weighting to each respective one of the plurality of modified parameter vectors based on the respective measure of fitness, and applying a second weighting to each respective one of the plurality of modified parameter vectors based on the respective measure of novelty; and
determining the selected parameter vector based on the applied weightings. 
17.	(Original) The non-transitory computer-readable storage medium of claim 10, wherein the program code, when executed by the one or more processors, further causes the one or more processors to perform operations comprising:
receiving sensor data from one or more sensors, wherein the set of parameter vectors is derived from the sensor data; and
performing an action based on output of the neural network, wherein the output comprises the behavior characteristics of the new parameter vector.
18.	(Original) The non-transitory computer-readable storage medium of claim 10, wherein generating the plurality of modified parameter vectors comprises:
transmitting each respective copy of the plurality of copies of the parameter vector to a different respective worker system of a plurality of worker systems, wherein each respective worker system of the plurality of worker systems generates each modified parameter vector of the plurality of modified parameter vectors.

initializing a set of parameter vectors for a neural network;
determining behavior characterizations for the set of parameter vectors; 
storing the determined behavior characterizations in an archive;
selecting a parameter vector from the set of parameter vectors;
generating a plurality of copies of the selected parameter vector;
generating a plurality of modified parameter vectors by perturbing each copy of the copies of the selected parameter vector with a different perturbation seed of a plurality of perturbation seeds;
determining, for each respective one of the plurality of the modified parameter vectors, a respective measure of novelty by:
 selecting k-nearest neighbors of the behavior characterization associated with the respective modified parameter vector; and 
computing the average distance between the behavior characterization of the respective modified parameter vector and the selected k-nearest neighbors; 
determining, for each respective one of the plurality of the modified parameter vectors, a probability by computing each respective one of the plurality of the modified parameter vector’s novelty normalized by the sum of novelty across the plurality of the modified parameter vectors; 
selecting, based on the determined probabilities, a modified parameter vector of the plurality of modified parameter vectors a new selected parameter vector;

determining behavior characterization of the updated parameter vector; and
storing the behavior characterization of the updated parameter vector in the archive.
20.	(Previously Presented) The computer system of claim 19, wherein determining, for each respective one of the plurality of modified parameter vectors, a respective measure of novelty comprises, for a respective modified parameter vector of the plurality of modified parameter vectors:
extracting a parameter of the respective modified parameter vector;
comparing the parameter to each corresponding parameter of each parameter vector of the set of parameter vectors; 
determining a degree to which the parameter corresponds to each corresponding parameter; and
determining the respective measure of novelty based on the degree to which the parameter corresponds to each corresponding parameter.


Allowable Subject Matter
Claims 1, 3, 4-10, and 12-20 are allowed. These claims have been renumbered on allowance as claims 1-18.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance: 
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 10, and 19 required elements as disclosed in applicant’s claims.

Salimans et al. (NPL: “Evolution Strategies as a Scalable Alternative to Reinforcement Learning”): teaches the use of Evolution Strategies (ES) training neural network described as direct policy search or neural0-evolution when applied to neural networks. Salimans et al. also teaches the scaling and parallelization of ES to many parallel workers in a disturbed learning environment using Algorithm 2 by initializing policy parameters that are sampled and used to add new values to the achieve of policy parameters. 
Galassi (NPL: “Evolutionary Strategies for Novelty-Based Online Neuroevolution in Swarm Robotics): teaches the use of Novelty search in tracking past behaviors as achieves that can be broadcasted to a distribution of robots that are used to mutate the weight parameters as weights of the neural network and compute the behavior novelty of a genome using the nearest neighbors in the achieve of past behaviors at a current genome evaluation phase as a measure of sparseness. 
Khadka et al. (NPL “Neuroevolution of a Hybrid Power Plant Simulator”): teaches the novelty score as a normal novelty score for training a distributed population of neural networks and for selecting the best candidates based on a ranking of novelty scores to include in an achieve. 
Stanley et al. (US Pub. No. 2006/0047612): teaches machine learning for a set of agent using evolutionary strategies for selecting parameters from a population based on a fitness metric.
The prior art made of record does not appear to teach, make obvious, or suggest the claim limitations. Independent claims 1, 10, and 19 requires the determination of behavior characterizations and parameter vectors perturb with different perturbations seeds for computing novelty measures using an average distance between the behavior characterizations and the respective modified parameter 
 The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 10, and 19 required elements disclosed in applicant’s claims. See also remarks and arguments filed with claim amendments on 06/26/2020.
The combination of elements as described in the claim language is read over the prior art of record and to-date no art has been found that fairly discloses the claimed invention alone or in combination. Therefore, this combination of elements as described in the claim language is allowable over the prior art.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Conti et al (NPL “Improving Exploration in Evolution Strategies for Deep Reinforcement Learning via a Population of Novelty-Seeking Agents”): teaches the use of Novelty 
Sherony et al. (US Pub. No. 2008/0172177): teaches the use of NeuroEvolution as a process for training a combination of neural networks using genetic algorithms to optimize some performance measure by mutating (perturbing) the neural network topologies by changing connection weights and network structures, such as what is done using NeuroEvolution of Augmenting Topologies (NEAT) method where new structures are introduced incrementally as structure mutations that are found to be useful through fitness evaluations, in [0024]-[0027].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/O.O.A./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184